Citation Nr: 9922917	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-23 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999), for multiple conditions, manifest by 
recurring skin boils on the left buttock and post-operative 
residuals of coronary artery bypass grafting, which were 
claimed to have been secondary to radioactive dye treatment 
alleged to have been received at the Wilmington, Delaware, VA 
Medical Center (Wilmington VAMC).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 decision by the Newark, New 
Jersey, Regional Office of the Department of Veterans 
Affairs, which denied the veteran's claim for compensation 
under 38 U.S.C.A. § 1151 for recurring skin boils on the left 
buttock and post-operative residuals of coronary artery 
bypass grafting (CABG) as secondary to radioactive dye 
treatments alleged to have been received at the Wilmington 
VAMC.

Significant recent changes in the law applicable to claims of 
this kind necessitate a discussion of the history of the law 
in some detail.  The governing statutory law is set forth at 
38 U.S.C.A. § 1151.  That section provides that, when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (1998).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1) (1998).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2) (1998).  Further, the additional disability or 
death must actually result from VA hospitalization or medical 
or surgical treatment and not be merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1), (2) (1998).  In 
addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  38 C.F.R. § 3.358(c)(3) 
(1998).

So as to avoid possible misunderstanding as to the governing 
law, it is noted that earlier interpretations of the statute 
and regulations required evidence of negligence on the part 
of VA, or the occurrence of an accident or an otherwise 
unforeseen event, to establish entitlement to 38 U.S.C.A. 
§ 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  
Those provisions were invalidated by the United States Court 
of Veterans Appeals in the case of Gardner v. Derwinski, 1 
Vet. App. 584 (1991).  The United States Court of Appeals for 
the Federal Circuit issued a decision in the same case, 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), as did the 
United States Supreme Court, Brown v. Gardner, 115 S. Ct. 552 
(1994).

In March 1995, the Secretary of The United States Department 
of Veterans Affairs (Secretary) published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the United States 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date of the Gardner decision by the 
Court of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 
1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).  

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  It 
appears the claim herein was filed in October 1994, so it 
must be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence is required here.

In correspondence dated in early March 1999, the RO notified 
the veteran that he had been scheduled for an April 1999 
hearing at the RO before a traveling Member of the Board.  In 
his written response, received by the RO in late March 1999, 
the veteran withdrew his request for a hearing.  In April 
1999, the case was returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  In October 1994, the veteran filed a claim for 
compensation benefits, pursuant to the provisions of 38 
U.S.C.A. § 1151, for multiple conditions, manifest by 
recurring skin boils on the left buttock and post-operative 
residuals of coronary artery bypass grafting, which were 
claimed to have been secondary to radioactive dye treatment 
alleged to have been received at the Wilmington VAMC.

2.  The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of an abdominal and left renal arteriogram performed 
by VA in January 1979 is not plausible.


CONCLUSION OF LAW

The claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of an abdominal and left renal arteriogram performed 
by VA in January 1979 is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In July 1976, the veteran filed a claim for service 
connection for a nervous condition.  The claim was denied by 
the RO and appealed to the Board.  In July 1979, the Board 
issued a final appellate decision denying service connection 
for a nervous disorder.  

VA medical records, dated from 1976 to 1978, show that during 
this time period the veteran had received treatment for 
anxiety, right inguinal hernia, and hearing loss of the right 
ear, and that he was also noted to have a history of high 
blood pressure.  On examination in October 1976 he was 
described as being grossly obese.  

Records from the Wilmington VAMC show that in January 1979 
the veteran underwent a cystoscopy and a renal and abdominal 
arteriogram.  The reports show that this examination was 
performed in order to investigate a mass that was detected in 
his left kidney, and was not related to the veteran's claim 
for service connection for a nervous condition.  X-rays taken 
several days prior to an arteriogram show possible slight 
enlargement of his heart.  The treatment notes show that 
approximately 80 cubic centimeters of Renografin contrast 
material was injected into his abdominal aorta and a selected 
left renal artery via a catheter inserted in his right groin.  
Normal findings on arteriogram were obtained, indicating no 
kidney tumor or cyst, and he was noted to have tolerated the 
entire procedure well.  No additional complications were 
noted afterwards.  

VA medical records show that in December 1980, the veteran 
was treated for complaints of neck pain and was diagnosed 
with DJD.  In 1984 he received treatment for surgical removal 
of lipoma and sebaceous cyst of his neck and occipital 
region.  

In October 1994, the veteran filed a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for recurring boils on 
the left buttock and post-operative residuals of coronary 
artery bypass grafting, which he claimed to have been 
secondary to radioactive dye treatment alleged to have been 
received at the Wilmington VAMC.

VA medical treatment reports dated in 1994 show that the 
veteran was treated for non-insulin-dependent diabetes 
mellitus with bilateral neuropathy of his feet, and for left 
knee pain with X-ray findings of degenerative changes of the 
left knee.  

A June 1995 private treatment report shows that the veteran 
was treated for recurrent boils and drainage on his perianal 
area, mostly on the left side of his anus, which was a 
condition reported to have been of several years duration.  
He was noted to have had a history of triple CABG surgery 6 
years earlier.  The impression was chronic fistula-in-ano 
(anal fistula) with recent abscess and he underwent surgery 
for an anal fistulectomy to treat this diagnosis.

An August 1997 VA psychiatric evaluation noted that the 
veteran reported a medical history which included "...a 
series of nuclear radiographic tests in the 1980's during 
which he ingested quite a large amount of radioactive dye; he 
feels some of his current physical illness is directly 
related to that."  Other than this notation of the veteran's 
account, no other statements are presented by the examiner.  
(In this regard, the report shows that the examiner's 
credentials are as a clinical psychologist with a Ph.D. 
degree, but do not show him to be a medical doctor.)

In a December 1997 RO decision, the veteran was granted 
service connection and a 50 percent rating for post-traumatic 
stress disorder (PTSD), effective from January 1995, and 
service connection and a 10 percent rating for bilateral 
sensorineural hearing loss, effective from September 1996.  
These are the veteran's only service-connected disabilities 
at the present time.

In various written statements presented in support of his 
claim, the veteran contended that his recurrent skin boils on 
his left buttock and his triple CABG procedure were 
additional disabilities incurred during treatment at the 
Wilmington VAMC as a result of having been injected on 
repeated occasions between 1977 and 1985 with radioactive 
dye.  As previously noted, the records associated with the 
file only show one episode of medical treatment involving the 
injection of radiographic agents for an abdominal and left 
renal arteriogram in January 1979 at the Wilmington VAMC.

II.  Analysis

In January 1979, when the veteran received the VA abdominal 
and left renal arteriogram to which he ascribes his current 
left buttock boils and post-operative residuals of a triple 
CABG (in essence, he posits a § 1151 claim for coronary 
artery disease), he was not service-connected for any 
disability, nor was he undergoing treatment for a service-
connected disability, or undergoing treatment in the process 
of developing a claim for a service-connected disability.  It 
was not until October 1994, over 15 years after the January 
1979 arteriograms, that he filed a claim with VA for service 
connection for additional disability incurred in the course 
of VA treatment as a result of being injected with what the 
veteran claims to have been radioactive dye.  Thus, the issue 
on appeal at the present time is not service connection for 
claimed multiple conditions, but rather, entitlement to 
compensation benefits under 38 U.S.C.A. § 1151.

Therefore, the threshold question to be answered in this case 
is whether the veteran has presented a well-grounded claim 
for entitlement to compensation for a chronic skin disorder 
of the left buttock manifest by skin boils and for coronary 
artery disease resulting from use of radioactive agents 
during a January 1979 VA arteriogram.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak  v. Derwinski, 2 Vet. App. 609 (1992).  

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where an evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).  Also, where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself to establish a well-grounded claim.  However, where 
the determinative issue is one of medical causation or a 
medical diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  A claimant would not meet the burden of 
submitting evidence sufficient to justify a belief that a 
claim is well grounded merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In essence, the veteran asserts that he has additional 
disability from having been subjected to an arteriogram 
procedure performed by VA in January 1979.  He claims that he 
has a chronic skin disorder and coronary artery disease which 
arose from the use of radioactive dye during the 1979 
arteriograms.  It is noted that the arteriograms were 
performed to investigate a suspicious mass in the veteran's 
left kidney, but that afterward no abnormalities were found.  
Subsequent medical records do not show diagnoses of any 
diseases or disabilities which have been medically attributed 
by a trained physician to the January 1979 VA arteriogram.  
There is thus no competent medical evidence that demonstrates 
that the January 1979 VA arteriogram procedure actually 
resulted in any additional disability.  

Although the August 1997 VA psychologist's statement reflects 
the veteran's allegations of having physical illness directly 
related to his ingestion of large quantities of radioactive 
dye during the 1980's, it is clear that the psychologist was 
merely reporting the veteran's purported medical history.  
The psychologist presented no medical opinion or comment in 
this regard that would further provide medical support for 
the allegation of the VA arteriogram in question causing the 
veteran's skin and cardiovascular disabilities.  See Perman 
v. Brown, 5 Vet. App. 237, at 241 (1993).

The veteran's independent, uncorroborated assertions are the 
only evidence linking his claimed skin disorder and 
cardiovascular disease to VA treatment, including diagnostic 
tests involving radioactive agents.  As a lay person, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  No competent medical 
evidence has been presented showing that his claimed 
disabilities are in any way related to the abdominal and left 
renal arteriogram performed at the Wilmington VAMC in January 
1979, or to any other VA treatment at any time.  The 
objective medical evidence does not establish a link between 
his claimed disabilities and VA treatment, including his 
arteriogram in 1979.

To the extent that the veteran is asserting that he has 
additional disability because he received deficient or 
improper care, it should be noted that regulations, which 
remain applicable to the disposition of this appeal, do not 
require an evidentiary showing of negligence or fault on the 
part of VA.  However, governing criteria still require that 
the evidence establish that the veteran has additional 
disability resulting from VA treatment.  As previously 
discussed, apart from any unsubstantiated, uncorroborated 
recollections on his part of the incidents surrounding his VA 
medical treatment, he has provided no competent medical 
evidence that he has additional disability as a result of VA 
treatment, particularly as a consequence of an arteriogram 
performed by VA.

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, the claim is not well grounded.


ORDER

The claim of entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 1991) for 
recurrent skin boils of the left buttock and 

post-operative residuals of a triple CABG as a result of an 
abdominal and left renal; arteriogram performed by VA in 
January 1979 is not well grounded.  The appeal is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

